—Order unanimously affirmed. Memorandum: County Court properly denied defendant’s CPL article 440 motion without conducting a hearing (see, CPL 440.30 [4] [c], [d]). Defendant concedes on appeal that three of the four grounds alleged are foreclosed from review by CPL 440.10 (2) (a) and (b). The remaining ground lacks merit because the supplemental record on appeal establishes that defendant was afforded funds to hire forensic witnesses. (Appeal from Order of Ontario County Court, Henry, Jr., J. — CPL art 440.) Present — Pine, J. P., Hayes, Pigott, Jr., and Balio, JJ.